Citation Nr: 0702852	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had service as a recognized guerilla from April 
1945 to September 1945, and served in the Regular Philippine 
Army from September 1945 to February 1946.  The appellant 
seeks benefits as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's application to reopen a previously denied claim 
for service connection for the cause of the veteran's death.  
In June 2005, the appellant testified before the Board at a 
hearing that was held at the RO.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in an October 1990 
decision.  The RO declined to reopen the claim in April 2001; 
the appellant did not appeal either decision.

2.  Evidence received since the April 2001 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The October 1990 and April 2001 rating decisions that 
respectively denied service connection and declined to reopen 
the appellant's previously denied claim for service 
connection for the cause of the veteran's death are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In decisions respectively dated in October 1990 and April 
2001, the RO denied and declined to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
decisions became final because the appellant did not file a 
timely appeal of either decision.

The claim for entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in April 2002.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records, 
post-service medical records, and the appellant's own 
statements.  The evidence showed that the veteran died in 
October 1989 and that the cause of his death, as listed on 
the certificate of death, was cerebrovascular accident.  The 
RO found that there was no evidence that the cerebrovascular 
accident was related to service and the claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating her 
claim.

In support of her application to reopen the claim, the 
appellant submitted two letters dated in February 2002, the 
first from the Municipal Health Officer, who was not the 
veteran's attending physician, and the second from the 
veteran's attending physician, both of which note that the 
veteran's cerebrovascular accident was secondary to his 
hypertension.  The appellant also submitted a November 2003 
letter from the veteran's attending physician, in which the 
physician stated that he had for many years treated the 
veteran for hypertension and for headaches, including those 
resulting from hypertension.  These headaches were manifested 
in the same location as the veteran's in-service injury to 
his head.  Other new evidence includes the appellant's 
statements, both in written form and in June 2005 testimony 
before the Board, wherein the appellant alleges that the 
cause of the veteran's death was related to his service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted letters demonstrate that the veteran 
received treatment for hypertension and headaches, these 
records do not show that the veteran's hypertension, which 
has been determined by both physicians to be the cause of the 
veteran's cerebrovascular accident, was incurred in or 
aggravated by his active service.  Accordingly, they are 
largely cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for service connection 
for the cause of the veteran's death therefore cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).  The evidence at the time of the previous final 
denial showed that the veteran had hypertension, so the new 
evidence showing that the veteran received treatment for 
hypertension and headaches does not relate to any 
unestablished fact necessary to substantiate the claim.

Neither may the claim be reopened on the basis of the 
statements submitted by the appellant.  The appellant's 
statements are new but not material.  The appellant, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the appellant can attest to the veteran's symptoms 
(including worsening of symptoms) that he experienced, she 
lacks the medical competence to relate the cause of his death 
to his service.  Additionally, the appellant's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in April 2001, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for the cause of the veteran's death, is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002, May 2003, and 
October 2003; and a rating decision in September 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in April 2001, VA informed the appellant that her claim 
was denied because she had failed to submit evidence that 
demonstrated a causal relationship between the veteran's 
hypertension and cerebrovascular accident and his period of 
service.  This communication, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2003 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for the cause of the veteran's death 
remains denied because new and material evidence has not been 
received to reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


